DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 
Response to Amendment
The Amendment filed 06/23/2022 has been entered. Claims 1, 3, 7-13, 20, and 22-25 remain pending in the application. Claims 2, 4-6, 14-19, and 21 have been cancelled. Applicant’s amendment to the Claims have overcome each and every claim objection previously set forth in the Non-Final Office Action mailed 03/29/2022.

Claim Objections
As noted above the claim objections previously set forth have been overcome by amendment to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-13, 20, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Claims 1, 11, 20, 23 recite the limitation “an augmented dataset, the augmented dataset including the generated predictive data and the first group of the prior process control parameter values and the prior product characteristics.” The Specification of the instant application teaches “Such a novel transfer learning process may then combine the generated predictive results with the results from the current series of experiments to create an augmented dataset” (See para[059] of the Specification as filed.).  The Specification supports including generated predictive data and current results to create an augmented dataset, however the limitation “the first group of the prior process control parameter values and the prior product characteristics” is not defined in the claims as consisting of current results. It is unclear from the language of the claims if “the first group” encompasses current results, because “the first group” is defined as a “first group of the prior process control parameter values and the prior product characteristics”. Further, if “the first group” is interpreted to include current results, the claims are a genus claim relating to the specification which only teaches a limited species embodiment of process control parameters. The disclosed species do not teach, disclose or anticipate the breadth of the genus of inventions spanned by the claims. 
The use of a genus claim without supporting written description of the species covered by the genus claim causes the claims to fail 35 USC 112 first paragraph as described below:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also < Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), > wherein < the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.
Thus as best understood by the examiner, claims 1, 3, 7-13, 20, and 22-25 fail the written description requirement under 35 USC 112 first paragraph.
This rejection can be easily overcome by claiming the details of the species embodiment of the invention which would limit the genus breadth of the claims to embodiments that are anticipated by the disclosed embodiment of the invention. Further clarification of the scope of “the first group” and “results from the current series of experiments” would be appreciated.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), First paragraph.

Claims 1, 3, 7-13, 20, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Claims 1, 11, 20, 23 recite the limitation “selecting one or more process control parameter values”.  The Specification provides support for selecting process control parameter values from results from current and prior series of experiments and a first or second group of prior process control parameter values. The recited limitation allows for selecting process control parameter values that are not in the first group of the second group, which is not supported in the specification.
The claims are a genus claim relating to the specification which only teaches a limited species embodiment of process control parameters. The disclosed species do not teach, disclose or anticipate the breadth of the genus of inventions spanned by the claims. 
The use of a genus claim without supporting written description of the species covered by the genus claim causes the claims to fail 35 USC 112 first paragraph as described below:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also < Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), > wherein < the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.
Thus as best understood by the examiner, claims 1, 3, 7-13, 20, and 22-25 fail the written description requirement under 35 USC 112 first paragraph.
This rejection can be easily overcome by claiming the details of the species embodiment of the invention which would limit the genus breadth of the claims to embodiments that are anticipated by the disclosed embodiment of the invention. Further clarification of the scope of “selecting one or more process control parameter values” would be appreciated.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), First paragraph.

Claims 1, 3, 7-13, 20, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Claims 1, 11, 20, 23 recite the limitation “making or simulating the making of the whole or a part of the product”.  The Specification discloses manufactured products (See para[002] – para[003] of the Specification as filed.). The recited limitation can include products that the Applicant had not envisioned. Applicant does not have support for making all products.
The claims are a genus claim relating to the specification which only teaches a limited species embodiment of process control parameters. The disclosed species do not teach, disclose or anticipate the breadth of the genus of inventions spanned by the claims. 
The use of a genus claim without supporting written description of the species covered by the genus claim causes the claims to fail 35 USC 112 first paragraph as described below:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also < Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), > wherein < the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.
Thus as best understood by the examiner, claims 1, 3, 7-13, 20, and 22-25 fail the written description requirement under 35 USC 112 first paragraph.
This rejection can be easily overcome by claiming the details of the species embodiment of the invention which would limit the genus breadth of the claims to embodiments that are anticipated by the disclosed embodiment of the invention. Further clarification of the scope of “product” would be appreciated.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), First paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-13, 20, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 is indefinite because it depends from canceled claim 6.

Claims 1, 11, 20, and 23 recite the limitation “generation of predictive data”. It is unclear from the language of the claim the scope of “predictive data”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “predictive data” in claims 1, 11, 20, and 23 is used by the claim to mean “difference,” while the accepted meaning is “prediction.” The term is indefinite because the specification does not clearly redefine the term. Further, it is unclear from the language of the claim, if “predictive data” is intended to encompass more than a difference between the first group and a second group, how “predictive data” includes both parameter control values and product characteristics. Does “predictive data” comprise the difference between the parameter control values and product characteristics of the first and second groups or is “predictive data” also intended to encompass predicted parameter control values and product characteristics. Further clarification as to the scope of “predictive data” would be appreciated. This rejection could be overcome by amending the claim language to further clarify the scope of “predictive data”.

Claims 1, 11, 20, and 23 recite the limitation “making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values input to an automatic controller providing an output to control the product manufacturing apparatus”. It is unclear from the language of the claims what is “input to an automatic controller”. For the purposes of examination the claim limitation shall be interpreted to mean input the selected one or more process control parameter values. This rejection could be overcome by amending the claim language to recite “making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values, by inputting the selected one or more process control parameter values to an automatic controller providing an output to control the product manufacturing apparatus”.

Claims 1, 11, 20, and 23 recite the limitation “selecting one or more process control parameter values to be used in making or simulating the making of the whole or part of the product based on an augmented dataset”. It is unclear from the language of the claim from the language of the claim if “based on an augmented dataset” is modifying “selecting” or “making or simulating the making”. For the purposes of examination, “based on an augmented dataset” shall be interpreted as modifying “making or simulating the making”. This rejection could be overcome by amending the claim language to clarify what limitation is intended to be modified “based on an augmented dataset”.

Claims 1, 11, 20, and 23 recite the limitation “based on an augmented dataset, the augmented dataset including the generated predictive data and the first group of the prior process control parameter values and the prior product characteristics”. It is unclear from the language of the claim how the “augmented dataset”, which includes the generated predictive data and the first group, is used to select process control parameter values. Because the first group was used in generating the predictive dataset It is unclear what the purpose is of including the “generated predictive data” and “the first group” in the “augmented dataset”. Further clarification of how the “augmented dataset” is generated and how the “augmented dataset” is used in either “selecting one or more process control parameter values” or “making or simulating the making” would be appreciated.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
The 35 UCS 101 rejection presented in the office action dated 09/29/2021 was withdrawn due to amendment to the claims. However, after additional consultation and reconsideration a new 35 USC 101 rejection is now presented.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 7-13, 20, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s):
(a) applying a machine-based transfer learning process executed by a processor to prior result data, the application of the transfer learning process resulting in the generation of predictive data including predictive process control parameter values and corresponding predictive product characteristics of the product characteristic data based on the process control parameter, wherein the prior result data includes prior process control parameter values for making the product and one or more prior product characteristics corresponding to the prior process control parameter values, and wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process control parameter values and the prior product characteristics; 
(b) selecting one or more process control parameter values to be used in making or simulating the making of the whole or part of the product based on an augmented dataset, the augmented dataset including the generated predictive data and the first group of the prior process control parameter values and the prior product characteristics; and 
(c) making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values input to an automatic controller providing an output to control the product manufacturing apparatus.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “applying a machine-based transfer learning process executed by a processor to prior result data, the application of the transfer learning process resulting in the generation of predictive data…”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a processor,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a processor” language, “applying” in the context of this claim encompasses the user manually applying a learning process to generate predictive data.
The limitation(s) regarding “comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics…”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a processor,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a processor” language, “comparing” in the context of this claim encompasses the user manually comparing a first group to a second group to generate predictive data.
The limitation(s) regarding “selecting one or more process control parameter values…”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a processor,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a processor” language, “selecting” in the context of this claim encompasses the user manually selecting what parameter control values to be used when simulating a product.
The limitation(s) regarding “simulating the making of the whole or a part of the product by a product manufacturing apparatus…”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a processor,” “a product manufacturing apparatus,” and “an automatic controller,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a processor” language, “simulating” in the context of this claim encompasses the user manually simulating the process of making any product. Further, “product” as recited in the claim(s) is recited at such a high level of generality that the “product” includes products that the Applicant had not envisioned.
Further, referring to the MPEP 2106.04, the claim limitations are analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
The limitation(s) regarding “a method used in making a product” does/do not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to products. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
The limitation(s) regarding “a processor,” “a product manufacturing apparatus,” and “an automatic controller” does/do not integrate the abstract idea into a practical application because the claim limitation is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

As such Examiner does NOT view that the claims: 
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “making a product” is/are seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional element(s) of “a processor,” “a product manufacturing apparatus,” and “an automatic controller” is/are view as a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by:
Frazier et al. (Frazier, Peter I., and Jialei Wang. "Bayesian optimization for materials design." Information science for materials discovery and design. Springer, Cham, 2016. 45-75.), Saib et al. (US 20170075225 A1), Vanli et al. (Vanli, O. Arda, Chuck Zhang, and Ben Wang. "An adaptive Bayesian method for semiconductor manufacturing process control with small experimental data sets." IEEE transactions on semiconductor manufacturing 24.3 (2011): 418-431.), and Shi et al. (Shi, Xiaoxiao, et al. "Transfer learning on heterogenous feature spaces via spectral transformation." 2010 IEEE international conference on data mining. IEEE, 2010.).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “making a product,” “a processor,” “a product manufacturing apparatus,” and “an automatic controller” can be viewed as a field of use and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claims 11, 20, and 23 are also held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claims 11, 20, and 23 recite the additional elements of:
The limitation(s) regarding “control the product making apparatus with the selected process control parameter to simulate the making of the whole or a part of the product”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “computer hardware processor” and “product making apparatus,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “computer hardware processor” and “product making apparatus” language, “control” in the context of this claim encompasses the user manually simulating the making or a product.
The limitation(s) regarding “determine whether the whole or part of the made or simulated product exhibits one or more desired product characteristics”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “computer hardware processor,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “computer hardware processor” language, “determine” in the context of this claim encompasses the user manually determining that the product meets the desired product characteristic or specifications.
The limitation(s) regarding “iterate steps (a)-(e) until the whole or part of the simulated product exhibits one or more desired product characteristics”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “at least one computer-readable storage medium,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “at least one computer-readable storage medium” language, “iterate” in the context of this claim encompasses the user manually iterating the process until the desired product characteristic is achieved.
The limitation(s) regarding “control the product testing apparatus to test one or more product characteristics of the whole or part of the product simulated by the product making apparatus” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
The limitation(s) regarding “outputting the one or more process control parameter values” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. insignificant application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because all uses of the recited abstract idea require such data outputting.
The limitation(s) regarding “at least one commuter hardware processor,” “at least one computer-readable storage,” “a product making apparatus,” and “a product testing apparatus” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 3, 7-10, 12-13, 22, and 24-25  when analyzed as a whole are held to be patent ineligible under  35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 3, 12, and 24 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above. 
Claims 7-10, 13,  further limit the abstract idea with an abstract idea, such as an “Mathematical Concepts” or “Mental Processes”, and thus the claims are still directed to an abstract idea without significantly more. 
Claims 22 and 24 recites generic computer components performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9-13, 20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. (Frazier, Peter I., and Jialei Wang. "Bayesian optimization for materials design." Information science for materials discovery and design. Springer, Cham, 2016. 45-75.) in view of Saib et al. (US 20170075225 A1) and Vanli et al. (Vanli, O. Arda, Chuck Zhang, and Ben Wang. "An adaptive Bayesian method for semiconductor manufacturing process control with small experimental data sets." IEEE transactions on semiconductor manufacturing 24.3 (2011): 418-431.).

Regarding Claim 1. (Currently amended) Frazier teaches:
A method used in making a product (See Page 1, Introduction: Materials design and discovery.), wherein a characteristic of the product (See Page 1, Introduction: measure of quality.) is at least in part determined by values of process control parameters used in making the product (See Page 1, Introduction: design parameters of a material and its properties.), the method including the steps of: 
(a) applying a machine-based transfer learning process executed by a processor to prior result data (See Page 1, Introduction; Page 2, Bayesian Optimization; and Page 16, Software: Bayesian optimization. we could let x = (x(1),…,x(d) be the temperatures used in some annealing schedule.), the application of the transfer learning process resulting in the generation of predictive data including predictive process control parameter values and corresponding predictive product characteristics (See Page 2, Bayesian Optimization; and Page 3: Gaussian Process Regression: Build a predictive model for the function f based on observations of previous materials designs. We wish to predict the value of f at a single candidate point x*.), wherein the prior result data includes prior process control parameter values for making the product and one or more prior product characteristics corresponding to the prior process control parameter values (See Page 1, Introduction and Page 3, Gaussian Process regression: Previous experimental results. n, if we wish to predict the value of f at a single candidate point x∗, it is sufficient to consider our unknowns to be the values of f at the previously evaluated points, x1, . . . , xn, and the new point x∗ at which we wish to predict.);
(b) selecting one or more process control parameter values (See Page 2, Bayesian Optimization; Page 11, Choosing where to sample; and Page 12: Then use this predictive model to recommend a materials design that would be most valuable to test next. Then recommend sampling at the point with the largest expected improvement.) (Examiner note: the limitation “to be used in making or simulating the making of the whole or part of the product” is viewed as an intended use and therefore not given patentable weight. Further, as noted above under the 35 USC 112 rejection, the limitation “based on an augmented dataset” is viewed as modifying “making or simulating the making” and as such is also not given patentable weight.); 
	Frazier is silent as to the language of:
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process control parameter values and the prior product characteristics; and
(c) making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values input to an automatic controller providing an output to control the product manufacturing apparatus.
Nevertheless Saib teaches:
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics (See Fig. 2, Fig. 3, Fig. 4, and para[0006]: a first series of values of an input vector for a first process for manufacturing the same semiconductor integrated circuit at a first plurality of points of a first layout.) with a second group of the prior process control parameter values and the corresponding prior product characteristics (See para[0006]: a second series of values of the at least a component of the input vector for the second process at one of the same first plurality of points on the first layout and a second plurality of points on a second layout; determining values of a state vector comprising at least a state variable, said state vector representative of a state of differences between the first and the second series of values of the input vector.), the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process control parameter values and the prior product characteristics (See para[0003] – para[0004] and para[0029]: two processes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process control parameter values and the prior product characteristics such as that of Saib. Frazier and Saib are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saib teaches, “The invention alleviates the burden and the computing workload by implementing a single differential model, which allows a process to mimic the other, therefore reducing the calibration and correction effort.” (See para[0005]). One of ordinary skill would have been motivated to modify Frazier, because using a transfer learning process to compare a first and second group would help to decrease computation workload and reduce calibration and correction effort, as recognized by Saib.
Saib is silent as to the language of:
(c) making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values input to an automatic controller providing an output to control the product manufacturing apparatus.
Nevertheless, Vanli teaches:
(c) simulating the making of the whole or a part of the product by a product manufacturing apparatus (See Page 429: Computations are performed on an Intel Core 2 Due processor.) using the selected one or more process control parameter values input to an automatic controller providing an output to control the product manufacturing apparatus (See Figure 2; Figure 3; Figure 4; and  Pages 422-423: After each part is produced and process response and inputs are measured the optimal setting of the next experiment is determined by using the closed-form control law (12). The process is simulated for a total of N = 10 parts.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier by making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values input to an automatic controller providing an output to control the product manufacturing apparatus such as that of Vanli. Frazier and Vanli are analogous to the instant application, because all of the references are directed to the same field of endeavor. Vanli teaches, “The effectiveness of the approach is illustrated with a simulation example” (See Abstract). One of ordinary skill would have been motivated to modify Frazier, because simulating the making of the product would help to demonstrate the effectiveness of an approach without the cost of experimentation, as recognized by Vanli.

Regarding claim 3. (Currently Amended) Frazier teaches:
The method of claim 2, 
wherein the prior process control parameter values and the corresponding prior product characteristics includes respectively parameter values and corresponding product characteristics derived from prior executions of the method for making the product (See Page 2: Observations of previous materials designs.).

Regarding Claim 7. (Previously presented) Frazier is silent as to the language of:
The method of claim 6, 
wherein the predictive parameter values and the corresponding predictive product characteristics are generated based on a difference between the first group of the prior process control parameter values and the corresponding prior product characteristics and the second group of the prior process control parameter values and the corresponding prior product characteristics.
Nevertheless Saib teaches:
wherein the predictive parameter values and the corresponding predictive product characteristics are generated based on a difference between the first group of the prior process control parameter values and the corresponding prior product characteristics and the second group of the prior process control parameter values and the corresponding prior product characteristics (See Fig. 2 – Fig. 4, para[0006], para[0055], and para[0123]: determining values of a state vector comprising at least a state variable, said state vector representative of a state of differences between the first and the second series of values of the input vector.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier wherein the predictive parameter values and the corresponding predictive product characteristics are generated based on a difference between the first group of the prior process control parameter values and the corresponding prior product characteristics and the second group of the prior process control parameter values and the corresponding prior product characteristics such as that of Saib. Frazier and Saib are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saib teaches, “The invention alleviates the burden and the computing workload by implementing a single differential model, which allows a process to mimic the other, therefore reducing the calibration and correction effort.” (See para[0005]). One of ordinary skill would have been motivated to modify Frazier, because using the difference between a first and second group of values to generate predictive values would help to decrease computation workload and reduce calibration and correctio effort, as recognized by Saib.

Regarding claim 9. (Currently Amended) Frazier is silent as to the language of:
The method of claim 1, 
wherein the prior process control parameter values and the corresponding prior product characteristics are simulated data generated based on a reference model.
Nevertheless Saib teaches:
wherein the prior process control parameter values and the corresponding prior product characteristics are simulated data generated based on a reference model (See para[0011], and para[0031]: Advantageously, the first process is a reference process.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier wherein the prior process control parameter values and the corresponding prior product characteristics are simulated data generated based on a reference model such as that of Saib. Saib teaches, “This is a computer intensive, long and tedious process that is no longer needed when applying the invention with an ideal reference process.” (See para[0130]). One of ordinary skill would have been motivated to modify Frazier, because using data from a reference model would help to computation workload, as recognized by Saib.

Regarding claim 10. (Currently Amended) Frazier teaches:
The method of claim 1, 
wherein the one or more process control parameter values are selected based on the augmented data set using a Bayesian optimization process (See Page 2: Bayesian Optimization.).

Regarding Claim 11. (Currently Amended) Frazier teaches:
A method used in making a product (See Page 1, Introduction: Materials design and discovery.), wherein a characteristic of the product (See Page 1, Introduction: measure of quality.) is at least in part determined by values of process control parameters used in making the product (See Page 1, Introduction: design parameters of a material and its properties.), the method including the steps of: 
(a) applying a machine-based transfer learning process executed by a processor to prior result data (See Page 1, Introduction; Page 2, Bayesian Optimization; and Page 16, Software: Bayesian optimization. we could let x = (x(1),…,x(d) be the temperatures used in some annealing schedule.), the application of the transfer learning process resulting in the generation of predictive data including predictive process control parameter values and corresponding predictive product characteristics (See Page 2, Bayesian Optimization; and Page 3: Gaussian Process Regression: Build a predictive model for the function f based on observations of previous materials designs. We wish to predict the value of f at a single candidate point x*.), wherein the prior result data includes prior process control parameter values for making the product and one or more prior product characteristics corresponding to the prior process control parameter values (See Page 1, Introduction and Page 3, Gaussian Process regression: Previous experimental results. n, if we wish to predict the value of f at a single candidate point x∗, it is sufficient to consider our unknowns to be the values of f at the previously evaluated points, x1, . . . , xn, and the new point x∗ at which we wish to predict.); 
(b) selecting one or more process control parameter values (See Page 2, Bayesian Optimization; Page 11, Choosing where to sample; and Page 12: Then use this predictive model to recommend a materials design that would be most valuable to test next. Then recommend sampling at the point with the largest expected improvement.) (Examiner note: the limitation “to be used in making or simulating the making of the whole or part of the product” is viewed as an intended use and therefore not given patentable weight. Further, as noted above under the 35 USC 112 rejection, the limitation “based on an augmented dataset” is viewed as modifying “making or simulating the making” and as such is also not given patentable weight.);
testing the product characteristic of the made or simulated whole or part of the product (See Page 1, Introduction; and Page 2, Bayesian Optimization: Synthesize and test the material in physical experiments. Test next.); and 
(d) iterating steps (a) to (c) until the whole or part of the made or simulated product exhibits one or more desired product characteristics (See Page 1, Introduction: This iterative process is repeated until some combination of success and exhaustion is achieved.).
Frazier is silent as to the language of:
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior parameter values and the prior product characteristics; and 
(c) making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values  input to an automatic controller providing an output to control the product manufacturing apparatus.
Nevertheless, Saib teaches:
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics (See Fig. 2, Fig. 3, Fig. 4, and para[0006]: a first series of values of an input vector for a first process for manufacturing the same semiconductor integrated circuit at a first plurality of points of a first layout.) with a second group of the prior process control parameter values and the corresponding prior product characteristics (See para[0006]: a second series of values of the at least a component of the input vector for the second process at one of the same first plurality of points on the first layout and a second plurality of points on a second layout; determining values of a state vector comprising at least a state variable, said state vector representative of a state of differences between the first and the second series of values of the input vector.), the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior parameter values and the prior product characteristics (See para[0003] – para[0004] and para[0029]: two processes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier by wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior parameter values and the prior product characteristics such as that of Saib. Frazier and Saib are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saib teaches, “The invention alleviates the burden and the computing workload by implementing a single differential model, which allows a process to mimic the other, therefore reducing the calibration and correction effort.” (See para[0005]). One of ordinary skill would have been motivated to modify Frazier, because using a transfer learning process to compare a first and second group would help to decrease computation workload and reduce calibration and correction effort, as recognized by Saib.
Saib is silent as to the language of:
(c) making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values  input to an automatic controller providing an output to control the product manufacturing apparatus.
Nevertheless, Vanli teaches:
(c) simulating the making of the whole or a part of the product by a product manufacturing apparatus (See Page 429: Computations are performed on an Intel Core 2 Due processor.) using the selected one or more process control parameter values  input to an automatic controller providing an output to control the product manufacturing apparatus (See Figure 2; Figure 3; Figure 4; and  Pages 422-423: After each part is produced and process response and inputs are measured the optimal setting of the next experiment is determined by using the closed-form control law (12). The process is simulated for a total of N = 10 parts.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier by simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values  input to an automatic controller providing an output to control the product manufacturing apparatus such as that of Vanli. Frazier and Vanli are analogous to the instant application, because all of the references are directed to the same field of endeavor. Vanli teaches, “The effectiveness of the approach is illustrated with a simulation example” (See Abstract). One of ordinary skill would have been motivated to modify Frazier, because simulating the making of the product would help to demonstrate the effectiveness of an approach without the cost of experimentation, as recognized by Vanli.

Regarding claim 12. (Currently amended) Frazier teaches:
The method of claim 11, further including: 
(e) outputting the one or more process control parameter values that were used in making or simulating the making of the whole or part of the product which exhibited the one or more desired product characteristics (See Figure 1; Figure 4; and Figure 6.).

Regarding claim 13. (Currently amended) Frazier teaches:
The method of claim 11, further including: 
(f) making the whole product using the selected one or more process control parameter values (See Page 1, Introduction: synthesize and test the material in physical experiments.).

Regarding Claim 20. (Currently amended) Frazier teaches:
A system used in making a product(See Page 1, Introduction: Materials design and discovery.), wherein a characteristic of the product (See Page 1, Introduction: measure of quality.) is at least in part determined by values of parameters used in making the product (See Page 1, Introduction: design parameters of a material and its properties.), the system including: 
at least one computer hardware processor (See Page 16, Software: software packages.) (Examiner note: the method disclosed by Frazier is inherently run on a computer processor.); 
at least one computer-readable storage medium storing program instructions executable by the at least one computer hardware processor (See Page 16, Software: software packages.) to: 
(a) applying a machine-based transfer learning process executed by a processor to prior result data (See Page 1, Introduction; Page 2, Bayesian Optimization; and Page 16, Software: Bayesian optimization. we could let x = (x(1),…,x(d) be the temperatures used in some annealing schedule.), the application of the transfer learning process resulting in the generation of predictive data including predictive process control parameter values and corresponding predictive product characteristics (See Page 2, Bayesian Optimization; and Page 3: Gaussian Process Regression: Build a predictive model for the function f based on observations of previous materials designs. We wish to predict the value of f at a single candidate point x*.), 
wherein the prior result data includes prior process control parameter values for making the product and one or more prior product characteristics corresponding to the prior process control parameter values (See Page 1, Introduction and Page 3, Gaussian Process regression: Previous experimental results. n, if we wish to predict the value of f at a single candidate point x∗, it is sufficient to consider our unknowns to be the values of f at the previously evaluated points, x1, . . . , xn, and the new point x∗ at which we wish to predict.);
(b) selecting one or more process control parameter values (See Page 2, Bayesian Optimization; Page 11, Choosing where to sample; and Page 12: Then use this predictive model to recommend a materials design that would be most valuable to test next. Then recommend sampling at the point with the largest expected improvement.) (Examiner note: the limitation “to be used in making or simulating the making of the whole or part of the product” is viewed as an intended use and therefore not given patentable weight. Further, as noted above under the 35 USC 112 rejection, the limitation “based on an augmented dataset” is viewed as modifying “making or simulating the making” and as such is also not given patentable weight.);
(c) output the selected one or more process control parameter values (See Figure 1; Figure 4; and Figure 6.).
Frazier is silent as to the language of:
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior parameter values and the prior product characteristics; and
(d) a product making apparatus including an automatic controller receiving the selected one or more process control parameter values and providing an output to control the product manufacturing apparatus to make or simulating the making of the whole or a part of the product.
Nevertheless, Saib teaches:
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics (See Fig. 2, Fig. 3, Fig. 4, and para[0006]: a first series of values of an input vector for a first process for manufacturing the same semiconductor integrated circuit at a first plurality of points of a first layout.) with a second group of the prior process control parameter values and the corresponding prior product characteristics (See para[0006]: a second series of values of the at least a component of the input vector for the second process at one of the same first plurality of points on the first layout and a second plurality of points on a second layout; determining values of a state vector comprising at least a state variable, said state vector representative of a state of differences between the first and the second series of values of the input vector.), the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior parameter values and the prior product characteristics (See para[0003] – para[0004] and para[0029]: two processes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier with wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior parameter values and the prior product characteristics such as that of Saib. Frazier and Saib are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saib teaches, “The invention alleviates the burden and the computing workload by implementing a single differential model, which allows a process to mimic the other, therefore reducing the calibration and correction effort.” (See para[0005]). One of ordinary skill would have been motivated to modify Frazier, because using a transfer learning process to compare a first and second group would help to decrease computation workload and reduce calibration and correction effort, as recognized by Saib.
Saib is silent as to the language of:
(d) a product making apparatus including an automatic controller receiving the selected one or more process control parameter values and providing an output to control the product manufacturing apparatus to make or simulating the making of the whole or a part of the product.
Nevertheless, Vanli teaches:
(d) a product making apparatus (See Page 429: Computations are performed on an Intel Core 2 Due processor.) including an automatic controller receiving the selected one or more process control parameter values and providing an output to control the product manufacturing apparatus to make or simulating the making of the whole or a part of the product (See Figure 2; Figure 3; Figure 4; and  Pages 422-423: After each part is produced and process response and inputs are measured the optimal setting of the next experiment is determined by using the closed-form control law (12). The process is simulated for a total of N = 10 parts.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier with a product making apparatus including an automatic controller receiving the selected one or more process control parameter values and providing an output to control the product manufacturing apparatus to make or simulating the making of the whole or a part of the product such as that of Vanli. Frazier and Vanli are analogous to the instant application, because all of the references are directed to the same field of endeavor. Vanli teaches, “The effectiveness of the approach is illustrated with a simulation example” (See Abstract). One of ordinary skill would have been motivated to modify Frazier, because simulating the making of the product would help to demonstrate the effectiveness of an approach without the cost of experimentation, as recognized by Vanli.

Regarding claim 22. (Previously presented) Frazier teaches:
The system of claim 20, further including: 
a data storage component (See Page 16, Software: software packages.), storing the prior result data (See Figure 1 and Page 2, Bayesian Optimization: let x = (x(1),…,x(d) be the temperatures used in some annealing schedule.) (Examiner note: the experimental data of Frazier is inherently stored on a data storage component when the method of Frazier is run using a software package.).

Regarding Claim 23. (Currently Amended) Frazier teaches:
A system used in making a product (See Page 1, Introduction: Materials design and discovery.), wherein a characteristic of the product (See Page 1, Introduction: measure of quality.) is at least in part determined by values of parameters used in making the product (See Page 1, Introduction: design parameters of a material and its properties.), the system including: 
at least one computer hardware processor (See Page 16, Software: software packages.) (Examiner note: the method disclosed by Frazier is inherently run on a computer processor.); 
 at least one computer-readable storage medium storing program instructions executable by the at least one computer hardware processor (See Page 16, Software: software packages.) to: 
(a) applying a machine-based transfer learning process executed by a processor to prior result data (See Page 1, Introduction; Page 2, Bayesian Optimization; and Page 16, Software: Bayesian optimization. we could let x = (x(1),…,x(d) be the temperatures used in some annealing schedule.), the application of the transfer learning process resulting in the generation of predictive data including predictive process control parameter values and corresponding predictive product characteristics (See Page 2, Bayesian Optimization; and Page 3: Gaussian Process Regression: Build a predictive model for the function f based on observations of previous materials designs. We wish to predict the value of f at a single candidate point x*.), 
wherein the prior result data includes prior process control parameter values for making the product and one or more prior product characteristics corresponding to the prior process control parameter values (See Page 1, Introduction and Page 3, Gaussian Process regression: Previous experimental results. n, if we wish to predict the value of f at a single candidate point x∗, it is sufficient to consider our unknowns to be the values of f at the previously evaluated points, x1, . . . , xn, and the new point x∗ at which we wish to predict.); 
(b) selecting one or more process control parameter values (See Page 2, Bayesian Optimization; Page 11, Choosing where to sample; and Page 12: Then use this predictive model to recommend a materials design that would be most valuable to test next. Then recommend sampling at the point with the largest expected improvement.) (Examiner note: the limitation “to be used in making or simulating the making of the whole or part of the product” is viewed as an intended use and therefore not given patentable weight. Further, as noted above under the 35 USC 112 rejection, the limitation “based on an augmented dataset” is viewed as modifying “making or simulating the making” and as such is also not given patentable weight.); 
 (e) determine whether the whole or part of the made or simulated product exhibits one or more desired product characteristics (See Page 1, Introduction: This iterative process is repeated until some combination of success and exhaustion is achieved.);
(f) iterate steps (a)-(e) until the whole or part of the made or simulated product exhibits one or more desired product characteristics (See Page 1, Introduction: This iterative process is repeated until some combination of success and exhaustion is achieved.).
Frazier is silent as to the language of:
a product making apparatus; 
a product testing apparatus;
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process control parameter values and the prior product characteristics;
(c) control the product making apparatus with the selected process control parameter values to make or simulate the making of the whole or a part of the product; and
(d) control the product testing apparatus to test one or more product characteristics of the whole or part of the product made or simulated by the product making apparatus.
Nevertheless, Saib teaches:
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics (See Fig. 2, Fig. 3, Fig. 4, and para[0006]: a first series of values of an input vector for a first process for manufacturing the same semiconductor integrated circuit at a first plurality of points of a first layout.) with a second group of the prior process control parameter values and the corresponding prior product characteristics (See para[0006]: a second series of values of the at least a component of the input vector for the second process at one of the same first plurality of points on the first layout and a second plurality of points on a second layout; determining values of a state vector comprising at least a state variable, said state vector representative of a state of differences between the first and the second series of values of the input vector.), the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process control parameter values and the prior product characteristics (See para[0003] – para[0004] and para[0029]: two processes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier with wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process control parameter values and the prior product characteristics such as that of Saib. Frazier and Saib are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saib teaches, “The invention alleviates the burden and the computing workload by implementing a single differential model, which allows a process to mimic the other, therefore reducing the calibration and correction effort.” (See para[0005]). One of ordinary skill would have been motivated to modify Frazier, because using a transfer learning process to compare a first and second group would help to decrease computation workload and reduce calibration and correction effort, as recognized by Saib.
Saib is silent as to the language of:
a product making apparatus; 
a product testing apparatus;
(c) control the product making apparatus with the selected process control parameter values to make or simulate the making of the whole or a part of the product; and
(d) control the product testing apparatus to test one or more product characteristics of the whole or part of the product made or simulated by the product making apparatus.
Nevertheless, Vanli teaches:
a product making apparatus (See Page 429: Computations are performed on an Intel Core 2 Due processor.); 
a product testing apparatus (See Page 429: Computations are performed on an Intel Core 2 Due processor.);
(c) control the product making apparatus with the selected process control parameter values to make or simulate the making of the whole or a part of the product (See Figure 2; Figure 3; Figure 4; and  Pages 422-423: After each part is produced and process response and inputs are measured the optimal setting of the next experiment is determined by using the closed-form control law (12). The process is simulated for a total of N = 10 parts.); and
(d) control the product testing apparatus to test one or more product characteristics of the whole or part of the product made or simulated by the product making apparatus (See Figure 2; Figure 3; Figure 4; and  Pages 422-423: After each part is produced and process response and inputs are measured the optimal setting of the next experiment is determined by using the closed-form control law (12)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier by a product making apparatus; a product testing apparatus; (c) control the product making apparatus with the selected process control parameter values to make or simulate the making of the whole or a part of the product; and (d) control the product testing apparatus to test one or more product characteristics of the whole or part of the product made or simulated by the product making apparatus such as that of Vanli. Frazier and Vanli are analogous to the instant application, because all of the references are directed to the same field of endeavor. Vanli teaches, “The effectiveness of the approach is illustrated with a simulation example” (See Abstract). One of ordinary skill would have been motivated to modify Frazier, because simulating the making of the product would help to demonstrate the effectiveness of an approach without the cost of experimentation, as recognized by Vanli.

Regarding claim 24. (Currently Amended) Frazier teaches:
The system of claim 23, 
wherein the stored program instructions are further executed by the at least one computer hardware processor to: 
(g) output the one or more process control parameter values (See Figure 1; Figure 4; and Figure 6.) that, when used in the making of the whole or a part of the product, result in the making of the whole or part of the product exhibiting the one or more desired product characteristics (See Figure 1; Figure 4; Figure 6; and Page 11-12, Expected Improvement: best value observed will be f*n+1= max(f(x); fn*).).

Regarding claim 25. (Previously Presented) Frazier teaches:
The system of claim 23, further including: 
a data storage component (See Page 16, Software: software packages.), storing the prior result data (See Figure 1 and Page 2, Bayesian Optimization: let x = (x(1),…,x(d) be the temperatures used in some annealing schedule.) (Examiner note: the experimental data of Frazier is inherently stored on a data storage component when the method of Frazier is run using a software package.).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. (Frazier, Peter I., and Jialei Wang. "Bayesian optimization for materials design." Information science for materials discovery and design. Springer, Cham, 2016. 45-75.) in view of Saib et al. (US 20170075225 A1) and Vanli et al. (Vanli, O. Arda, Chuck Zhang, and Ben Wang. "An adaptive Bayesian method for semiconductor manufacturing process control with small experimental data sets." IEEE transactions on semiconductor manufacturing 24.3 (2011): 418-431.) as applied to claim 7 above, and further in view of Shi et al. (Shi, Xiaoxiao, et al. "Transfer learning on heterogenous feature spaces via spectral transformation." 2010 IEEE international conference on data mining. IEEE, 2010.).

Regarding claim 8. Frazier is silent as to the language of:
The method of claim 7, 
wherein the difference is estimated using: a Gaussian process model, a Bayesian Neural Network, or a Bayesian non-linear regression model.
Nevertheless Shi teaches:
wherein the difference is estimated using: a Bayesian non-linear regression model (See Abstract: Bayesian-based approach is applied to model the relationship between different output spaces.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier wherein the difference is estimated using: a Bayesian non-linear regression model such as that of Shi. Frazier and Shi are analogous to the instant application, because all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Frazier, because using a Bayesian method to estimate a difference between a first and second group of values during transfer learning was well known in the art at the time of filing and combining the elements would not have resulted in a change in their respective functions, as recognized by Shi.

Response to Arguments
Applicant's arguments filed 06/26/2022 have been fully considered but they are not persuasive.
Applicant argues that: Unlike the present claims, Saib is not concerned with comparing two groups of prior product characteristics obtained using prior process control parameters under different experimental conditions to generate an augmented dataset of process control parameters and corresponding product characteristics, which can then be used to select process control parameters for future manufacture of the product (or simulation thereof).
Applicant’s arguments with respect to claim(s) 1, 11, 20, and 23 have been considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., generate an augmented dataset of process control parameters and corresponding product characteristics, which can then be used to select process control parameters for future manufacture of the product) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As detailed above in the 35 USC 112 rejection it is unclear from the language of the claims if “augmented dataset” modifies “selecting” or “making or simulating the making”. Because, the claims do not require “an augmented dataset of process control parameters and corresponding product characteristics, which can then be used to select process control parameters for future manufacture of the product” the 35 USC 103 rejection is maintained.
Applicant argues that: That is, Saib has nothing to do with developing or optimising a manufacturing process to produce a product with a new set of characteristics, but instead with trying to maintain the characteristics of the output product in light of changing manufacturing processes. Therefore, Applicants respectfully submit that it would not have been obvious to a person of ordinary skill in the art to combine Saib with the other cited documents to achieve the present invention, which is directed to using prior result data to optimise the process control parameters for making a product with a desired (i.e., different) set of characteristics.
Applicant’s arguments with respect to claim(s) 1, 11, 20, and 23 have been considered but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., optimise the process control parameters for making a product with a desired) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863